                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                  :         1:20-cr-131
                                           :
                    v.                     :         Hon. John E. Jones III
                                           :
MARK WOODS                                 :
                          Defendant.       :

                         MEMORANDUM AND ORDER

                                      July 8, 2021

        Presently pending before the Court is Defendant Mark Woods’s Motion to

Suppress and Request for an Evidentiary Hearing (the “Motion”). (Doc. 31). We

convened a hearing on April 19, 2021, and, following post-hearing submissions,

the matter has now been fully briefed, (Docs. 32, 46, 47). For the reasons that

follow, the Motion shall be denied.

   I.      FACTUAL BACKGROUND

        On June 17, 2020, Defendant Woods was charged in a three-count

Indictment with the following: possession with intent to distribute cocaine base,

heroin, and fentanyl in violation of 21 U.S.C. §841 (Count I); possession of a

firearm during, in relation to, and in furtherance of a drug trafficking crime in

violation of 18 U.S.C. §924(c) (Count II); and possession of a firearm by a

prohibited person in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2) (Count III).

(Doc. 1). Those charges arose from an encounter with the York City Police
                                           1
Department on July 30, 2019 at approximately 1:25 a.m. At that time, Officer Mike

Irvin was on duty in his patrol vehicle, traveling north on S. Belvidere Avenue in

York, Pennsylvania. (Doc. 45 at 12:13-13:2). We take the following from Officer

Irvin’s testimony during the evidentiary hearing in this matter. (See Doc. 45).

      As he drove past a private parking lot owned by local business Helf the

Carpetman, Officer Irvin testified that he saw a vehicle parked in the lot with its

parking lights on. (Id. at 13:2-6). Officer Irvin also testified that he could see a

person in the driver’s seat “laying back.” (Id. at 13:9-10). At this juncture, Officer

Irvin decided to turn his patrol vehicle around and “investigate what was going on

with the person who had been laid back in the car seat.” (Id. at 13:12-13). He did

so, he avers, based upon the fact that the business was closed and had clear signage

indicating that the parking lot was for the use of Helf the Carpetman patrons only.

(Id. at 13:18-15:10). Officer Irvin also noted that it was close to last call at a

nearby bar and he knew the area had a high prevalence of drug trafficking and

overdoses. (Id.).

      As Officer Irvin turned his vehicle around and began traveling south on S.

Belvidere Avenue, a man crossed the street in front of him, traveling towards the

Helf the Carpetman parking lot on foot. (Id. at 15:19-22). At this juncture, Officer

Irvin testifies that he became concerned that he was witnessing a potential drug




                                            2
sale based upon his knowledge that the area was known for high levels of drug

trafficking. (Id. at 15:21-16:1).

       Again, Officer Irvin turned his car around and began traveling north on S.

Belvidere Street. (Id. at 16:6-7). After executing this second turn, Officer Irvin

“saw the male had gotten into the vehicle that [he] had seen earlier.” (Id. at 16:6-

10). Specifically, Officer Irvin testified, the male had gotten into the front

passenger seat of the vehicle. (Id. at 16:12). As he approached the parking lot,

Officer Irvin testified that he parked “just on the side of the mouth of the entrance

[to the parking lot],” noting that “[t]here’s only one way in and one way out.” (Id.

at 16:15-16).1

       Officer Irvin exited his vehicle and approached the passenger side of the

parked vehicle, at which point he viewed two individuals sitting inside. (Id. at

16:20-23). Officer Irvin testified that, at this juncture, he “knocked on the window

or [. . .] made contact with the front passenger” who, it was later determined, was



1
        Defendant argues that Officer Irvin actually “pulled his Ford Explorer into the entrance
of the parking lot” upon approaching, arguing that this supports his contention that a seizure
occurred. (Doc. 47 at 3; 6) (emphasis added). We have reviewed the relevant exhibits addressing
the position of Officer Irvin’s vehicle, and it is an admittedly close call whether the exit from the
parking lot was blocked. As will become apparent, however, we need not determine the exact
position of Officer Irvin’s vehicle, as we will assume for the purposes of this motion that
Defendant was in fact seized by Officer Irvin. See infra p. 9-10. His motion nevertheless fails,
however, because Officer Irvin had a “reasonable suspicion that criminal activity was afoot”
when he approached the parked vehicle. Terry v. Ohio, 392 U.S. 1, 20 (1968); Illinois v.
Wardlow, 528 U.S. 119, 123 (2000) (“an officer may, consistent with the Fourth Amendment,
conduct a brief, investigatory stop when the officer has a reasonable, articulable suspicion that
criminal activity is afoot”).
                                                  3
the Defendant in the instant case. (Id. at 16:25-17:1). Mr. Woods lowered his

window approximately three inches, at which point Officer Irvin testified that he

informed the Defendant that he had made contact because Mr. Woods was “on

private property.” (Id. at 17:7-8). Officer Irvin also noted that he smelled the odor

of burnt marijuana at that time. (Id. at 17:10-13). He then asked for identification

from both the passenger and the driver and relayed their information over his radio

to dispatch. (Id.at 18:3-9). Officer Irvin also noted that he realized he had

interacted with Defendant Woods during a prior controlled buy. (Id. at 17:21-18:2).

      Officer Irvin was informed by dispatch that the driver of the vehicle had an

active warrant for her arrest. (Id. at 18:12). Mr. Woods had no active warrants.

(Id.). At this point, Officer Irvin testified, he decided to search the vehicle based

upon “the odor of marijuana from the vehicle, [. . .] Mr. Woods only putting down

the window three inches during my interaction, [and his statement that he] could

prove that he lived there because his ID had his address on it [even though] the ID

had a different address.” (Id. at 18:14-19:1). Office Irvin called for backup to

search the vehicle, to which Officers Inkrote and Batten responded. (Id. at 19:2-6).

Once they arrived, Officer Irvin provided details about his interactions with the

vehicle to that point, and Officer Inkrote arrested the driver on her outstanding

warrants. (Id.at 19:7-19).




                                           4
      While that arrest was occurring, Officer Irvin asked Mr. Woods to step out

of the vehicle. (Id. at 19:14-15). Officer Irvin patted down Mr. Woods and asked

him to stand at the back of the vehicle with Officer Batten. (Id. at 19:15-19).

Officer Irvin began to search the vehicle. (Id. at 19:19-20). Officer Irvin testified

that he found a dark colored bag underneath the front passenger seat and, as he

pulled it out, he saw a firearm. (Id. at 19:24). Officer Irvin attempted to inform his

fellow officers of the presence of a firearm, at which point Mr. Woods tried to flee

the scene. (Id. at 19:21-20:1). Mr. Woods was immediately tackled by Officer

Batten and tased by Officer Irvin. (Id. at 20:14-18). Mr. Woods was promptly

arrested and given his Miranda rights. (Id. at 20:19-21:7).

      Now, Mr. Woods seeks to suppress that firearm and drugs that were also

discovered by Officer Irvin during his search. (Doc. 47 at 5). He filed his Motion

on March 1, 2021. (Doc. 31). He simultaneously filed a brief in support. (Doc. 32).

We stayed the Government’s response and scheduled an evidentiary hearing on

March 16, 2021. (Doc. 35). We held an evidentiary hearing on April 19, 2021.

(Doc. 41). The transcript of that hearing was filed on May 17, 2021. (Doc. 45).

Thereafter, the Government filed their brief in opposition on June 7, 2021. (Doc.

46). Defendant Woods replied on June 28, 2021. (Doc. 47). The matter is thus ripe

for our review.




                                           5
   II.      DISCUSSION

         Defendant Woods argues that he was the subject of a seizure by Officer Irvin

without any articulable reasonable suspicion, as is required by Terry v. Ohio. 392

U.S. 1, 19 (1968). As such, he asks us to suppress all evidence discovered by

Officer Irvin as a result of his illegal seizure. (Doc. 32 at 5). In support thereof,

Defendant argues that he was not “free to go when Officer Irvin waited for him to

enter the car and then pulled into the entrance of the parking lot, thereby blocking

the exit. (Doc. 32 at 6). In addition, Defendant argues that “[u]nfortunately, today,

interactions between black men and police officers often do not end well. It is

reasonable for a black man to believe that he must stay and comply with a police

officer’s requests and questions when approached under the circumstances which

Officer Irvin approached Mr. Woods.” (Doc. 47 at 6).

         As such, Defendant Woods maintains, there was a seizure and Officer Irvin

required a “reasonable, articulable suspicion that criminal activity [was] afoot.”

(Doc. 32 at 5 (citing Illinois v. Wardlow, 528 U.S. 119, 123 (2000))). He argues

that, while there may have been reasonable suspicion to seize the driver of the

vehicle based upon Officer Irvin’s testimony that he suspected a possible DUI or

overdose, the same cannot be said for Defendant Woods. (Doc. 47 at 8). And

indeed, Defendant claims, “upon approaching the car, [Officer Irvin] did not go to

the drivers’ side of the vehicle, and instead, went straight to Mr. Woods and


                                            6
directed all of his questions towards him.” (Id. at 8). While Defendant

acknowledges that he violated Pennsylvania state law by trespassing on private

property, he further argues that “it is clear from Officer Irvin’s testimony that he

was not concerned about cars being parked in the lot after hours and he was not

investigating a trespass.” (Id.).

      Instead, Defendant argues, Officer Irvin’s articulable suspicion as it relates

to Woods is that he saw a black male crossing the street in a high crime area and it

“crossed [his] mind that the person sitting in the car waiting could be waiting for a

delivery of drugs instead of DUI or overdosed.” (Doc. 47 at 9 (citing Doc. 45 at

40:4-6)). This is not enough, argues Defendant Woods, citing United States v.

Roberson, which held that a presence in a high-crime area, without more, is not

enough to engender a reasonable suspicion that criminal activity is afoot. (Doc. 47

at 9-10).

      The Government disagrees, arguing that there was no seizure in the first

place, let alone a lack of reasonable suspicion to conduct that seizure. (Doc. 46 at

7). They note that a “‘seizure does not occur simply because a police officer

approaches an individual and asks a few questions.’ Florida v. Bostick, 501 U.S.

429, 434 (1991). Even when officers ‘have no basis for suspecting a particular

individual, they may generally ask questions of that individual ... as long as the

police do not convey a message that compliance with their requests is required.’ Id.


                                           7
at 435.” (Doc. 46 at 8). The Government argues that police must use physical force

or some show of authority to which a suspect submits before a seizure occurs. (Id.

at 9 (citing California v. Hodari D., 499 U.S. 621, 626 (1991))).

      Even assuming a seizure did occur, however, the Government further argues

that such a seizure was reasonably based upon an articulable suspicion that

criminal activity was afoot. The Government notes that “T[t]he reasonable

suspicion standard requires more than a ‘mere hunch,’ but ‘considerably less’ and

‘obviously less’ information than probable cause. (Doc. 46 at 12 (citing Navarette

v. California, 572 U.S. 393 (2014) (corroborated anonymous tip); Illinois v.

Wardlow, 528 U.S. 119, 124-25 (2000) (unprovoked flight in a high crime area

when an officer approaches); United States v. Valentine, 232 F.3d 350, 353 (3d

Cir.2000))).

      Here, the Government believes that the “totality of the circumstances”

allowed Officer Irvin to reasonably believe that criminal activity was occurring,

noting that Mr. Woods entered a private parking lot after hours and was violating

state trespassing laws. (Id. at 13). Furthermore, the Government argues, “this

community has had persistent problems with drug overdoses, and this locale has

had persistent issues with drug trafficking, drug usage, and prostitution. So, when

police observed the parking lights on the car, the car running, and the driver’s seat

reclined, they could reasonably infer that the occupant(s) were involved in conduct


                                          8
beyond simple trespass.” (Id.). Indeed, “[t]he hour of night (1:25 am) and the lot’s

proximity to a bar raise additional concerns of a driver being unable to operate a

vehicle due to being under the influence of alcohol. Finally, Mr. Woods entry into

the car -- after walking from a known problem location -- added to the suspicion”

(Id.).

         For the reasons that follow, we agree with the Defendant that a seizure did

occur. Nevertheless, that seizure was supported but a reasonable suspicion of

criminal activity and we will consequently deny the Motion. A seizure by law

enforcement occurs when “taking into account all of the circumstances

surrounding the encounter, the police conduct would have communicated to a

reasonable person that he was not at liberty to ignore the police presence and go

about his business.” Kaupp v. Texas, 538 U.S. 626, 629, 123 S.Ct. 1843, 155

L.Ed.2d 814 (2003) (internal citations omitted). Such a seizure does not occur until

law enforcement officer use physical force or employ a show of authority to which

a suspect submits. California v. Hodari D., 499 U.S. 621, 626 (1991). In deciding

whether a seizure has occurred, the courts will consider whether there was a

“blocking of exits.” United States v. Crandell, 554 F.3d 79, 86–87 (3d Cir. 2009)

(citing U.S. v. Drayton, 536 U.S. 194, 204 (2002)).

         Here, we believe that it is arguable that Mr. Woods was not free to leave

when Officer Irvin at least partially blocked the only entrance to the parking lot


                                            9
with his patrol vehicle. We do not believe it likely that a reasonable person would

have felt free to leave at this juncture, but nevertheless find that a seizure

undoubtedly occurred by the time Officer Irvin approached the vehicle containing

Mr. Woods and admittedly stood in front of the passenger door. (Doc. 45 at 16:25-

17:1). Our review of the video footage of this encounter shows there was not room

for Mr. Woods to physically leave the vehicle and walk away once Officer Irvin

placed himself in front of the only egress. Officer Irvin also asked for Mr. Woods’s

identification and, while checking that identification, remained in the path of Mr.

Woods’s only exit. We find these circumstances sufficient to determine that Mr.

Woods was seized by Officer Irvin.2

       Assuming that Mr. Woods was seized when approached by Officer Irvin, we

move to the next step of our analysis: determining whether that seizure was based

upon reasonable suspicion that criminal activity was afoot. Illinois v. Wardlow,

528 U.S. 119, 123 (2000). While reasonable suspicion is an “elusive concept,” at a

minimum “the detaining officers must have a particularized and objective basis for

suspecting the particular person stopped of criminal activity.” United States v.

Brown, 448 F.3d 239, 246 (3d Cir. 2006) (quoting United States v. Cortez, 449



2
        Defendant argues that he argues that it “is reasonable for a black man to believe that he
must stay and comply with a police officer’s requests and questions.” (Doc. 47 at 6). We do not
disagree and recognize the realities inherent in this argument. Nevertheless, we need not address
it because we have already found, based upon the objective circumstances surrounding this
interaction, that a reasonable person would not have felt free to leave.
                                               10
U.S. 411, 417–18 (1981)). We consider the totality of the circumstances in

evaluating whether there was reasonable suspicion, id. at 264–47, which ultimately

“may be the result of any combination of one or several factors: specialized

knowledge and investigative inferences (United States v. Cortez [449 U.S. 411

(1981)]), personal observation of suspicious behavior (Terry v. Ohio [392 U.S. 1

(1968)]), information from sources that have proven to be reliable, and information

from sources that—while unknown to the police—prove by the accuracy and

intimacy of the information provided to be reliable at least as to the details

contained within that tip (Alabama v. White [496 U.S. 325 (1990)]).” United

States v. Nelson, 284 F.3d 472, 478 (3d. Cir. 2002).

      Here, Defendant acknowledges that he was trespassing on private property

in violation of Pa. C.S. §3503(b)(1)(ii). (Doc. 47 at 8). However, he argues that “it

is clear from Officer Irvin’s testimony that he was not concerned about cars being

parked in the lot after hours and he was not investigating a trespass.” (Id.). We

disagree. Officer Irvin testified that his attention was first drawn to the Helf the

Carpetman parking lot because there was a vehicle parked there with its parking

lights on. (Id. at 13:2-6). Officer Irvin knew that the business was closed and had

clear signage indicating that the parking lot was for customer use only. (Id. at

13:18-15:10). As such, he testified that he decided to turn his car around to

“investigate what was going on with the person who had been laid back in the car


                                          11
seat” of the trespassing vehicle. (Id. at 13:12-13).3 As he observed Mr. Woods

trespass on the Helf the Carpetman parking lot as well, he decided to include him

in this investigation as well. (Id.). 4

       While Officer Irvin did testify that he was further motivated to approach the

vehicle by other factors, including the time of night, his knowledge of the area as a

drug trafficking hotspot, and the parking lot’s location across the street from a bar,

none of these are impermissible reasons for approaching an individual and

conducting a seizure. True, as the Defendant notes, walking across the street in a

high crime area is not enough to conduct a seizure. But it is clear that Officer

Irvin’s interaction with the Defendant was based on much more here. He actually

observed Mr. Woods violate state law, he was concerned about the status of an

individual in the car entered by Mr. Woods, and he observed indicia of drug

3
        Defendant argues that these circumstances, at most, gave rise to a reasonable suspicion
that the driver of the vehicle was engaged in criminal activity, but that Officer Irvin “had nothing
more than a ‘hunch’ that something was awry” with regards to Mr. Woods. (Doc. 47 at 10).
Again, we disagree. Officer Irvin observed Mr. Woods enter private property after business
hours and approach a vehicle that had already aroused his suspicions for reasons already
discussed. This particularized information provides far more reasonable suspicion that mere
presence in a high-crime area, and we believe that the seizure of Mr. Woods was consequently
justified.
4
         As Defendant notes, there were many other cars parked in the Helf the Carpetman
parking lot that night. Defendant argues that the fact that Officer Irvin did not ticket those
vehicles indicates that he was not really interested in investigating the trespass. (Doc. 47 at 8).
But it is clear from Officer Irvin’s testimony that only one car was occupied at the time Officer
Irvin approached: that containing Mr. Woods. (Doc. 45 at 13:2-6). Officer Irvin testified that he
was motivated to investigate by a combination of factors, only one of which was trespassing. The
other vehicles on the lot do not have appeared to present any of the other circumstances that
motivated Officer Irvin’s approach, and so we are unconcerned that Officer Irvin focused his
attention on the car containing Mr. Woods.
                                                12
activity that aligned with his own prior experiences and knowledge of the area.

(Doc. 45 at 15:19-16:1). Any one of these circumstances alone may well have not

been sufficient to create the requisite reasonable suspicion. But when taken

together, as they must be, these factors indicate that Officer Irvin had a reasonable

suspicion that criminal activity was afoot. Consequently, while we find that

Defendant Woods was seized by Officer Irvin, we also find that such seizure was

amply justified by a reasonable suspicion of criminal activity.

   III.   CONCLUSION

      For the reasons stated above, we will deny the Defendant’s Motion to

Suppress. (Doc. 31).

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      1. Defendant’s Motion to Suppress, (Doc. 31), is DENIED;

      2. This matter is hereby SCHEDULED for jury trial on August 2, 2021 at

          9:30 a.m. in a courtroom to be determined, Harrisburg Federal

          Courthouse;

      3. The period of time from the signing of this Order to the rescheduled date

          of trial shall be excluded under the Speedy Trial Act, United States Code,

          18 U.S.C. § 3161(h)(7); and

      4. Counsel are considered attached for trial.




                                         13
     s/John E. Jones III
     John E. Jones III, Chief Judge
     United States District Court
     Middle District of Pennsylvania




14
